DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. [US 2011/0114602] in view of Lin [US 2007/0126538].
Claim 1, Bush et al. discloses an electromagnetic relay [102] comprising: a first fixed terminal [500]; a first fixed contact [508] connected to the first fixed terminal [500]; a second fixed terminal [504]; a second fixed contact [510] connected to the second fixed terminal [504]; a movable contact piece [514/516] configured to move in an open direction and a closed direction with respect to the first fixed terminal and the second fixed terminal; a first movable contact [520] connected to the movable contact piece [514/516] and disposed facing the first fixed contact [508]; and a second movable contact [518] connected to the movable contact piece [514/516] and disposed facing the second fixed contact [510], wherein the first fixed contact has a material property different from that of the second fixed contact [paragraphs 0035 and 0037].  
Bush fails to teach that the first fixed contact is located at a same height as the second fixed contact.
Lin teaches an electrical switch wherein a moveable arc contact is included to prolong the life span of the contact [paragraphs 0172-0173], wherein the contact arrangement [figure 39] includes a fixed contact [T2] located at the same height as a stationary arc contact [T4] and a fixed moveable [T1] located at the same height as a moveable arc contact [T2].

Claim 2, Bush et al. as modified discloses the electromagnetic relay according to claim 1, wherein Bush et al. further discloses that the first fixed contact [508] has a melting point different from that of the second fixed contact [510; paragraph 0035; the conductive pads 508 formed from titanium (Ti), vanadium (V), chromium (Cr), zirconium (Zr), niobium (Nb), molybdenum (Mo), hafnium (Hf), tantalum (Ta), tungsten (W), or rhenium (Re) which has a different melting point than conductive pads 510 formed from a silver (Ag) alloy which has a different melting point].
Claim 3, Bush et al. as modified discloses the electromagnetic relay according to claim 1, wherein Bush et al. further discloses that the first fixed contact [508] has an electric resistance different from that of the second fixed contact [510; paragraph 0035; the conductive pads 508 may be formed from titanium (Ti), vanadium (V), chromium (Cr), zirconium (Zr), niobium (Nb), molybdenum (Mo), hafnium (Hf), tantalum (Ta), tungsten (W), or rhenium (Re) which has a different electric resistance than conductive pads 510 are formed from a silver (Ag) alloy].
Claim 4, Bush et al. as modified discloses the electromagnetic relay according to claim 1, wherein Bush et al. further discloses that the first fixed contact [508] includes a conductive material different from that of the second fixed contact [510; paragraph 0035; the conductive pads 508 may be formed from titanium (Ti), vanadium (V), chromium (Cr), zirconium (Zr), niobium (Nb), molybdenum (Mo), hafnium (Hf), tantalum (Ta), tungsten 
Claim 5, Bush et al. as modified discloses the electromagnetic relay according to claim 1, wherein Bush et al. further discloses that the first fixed [508] contact is made from a first material [titanium (Ti), vanadium (V), chromium (Cr), zirconium (Zr), niobium (Nb), molybdenum (Mo), hafnium (Hf), tantalum (Ta), tungsten (W), or rhenium (Re); paragraph 0035], and the second fixed contact [510] is made from a second material different from the first material [a silver (Ag) alloy; paragraph 0035].  
Claim 10, Bush et al. discloses an electromagnetic relay comprising: a first fixed terminal [500]; a first fixed contact [508] connected to the first fixed terminal [500]; a second fixed terminal [504]; a second fixed contact [510] connected to the second fixed terminal [504]; a movable contact piece [514/516] configured to move in an open direction and a closed direction with respect to the first fixed terminal and the second fixed terminal; a first movable contact [520] connected to the movable contact piece [514/516] and disposed facing the first fixed contact [508]; and a second movable contact [518] connected to the movable contact piece [514/516] and disposed facing the second fixed contact [510], wherein, and the first movable contact [520]  has a material property different from that of the second movable contact [518; the materials used to form the conductive pads 510, 518 may differ and the materials of the conductive pads 508, 520 may differ [paragraph 0037)].
Bush fails to teach that the first movable contact [520] is located at a same height as the second movable contact.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the contact structure of Bush so that the first and second moveable contacts have the same height as taught by Lin, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claim 11, Bush et al. as modified discloses the electromagnetic relay according to claim 10, wherein Bush et al. further discloses that the first movable contact [520] has a melting point different from that of the second movable contact [518; paragraph 0037 states that “the conductive pads 518 may include or be formed from the same material(s) as the conductive pads 510” and that “the conductive pads 520 may include or be formed from the same material(s) as the conductive pads 508 of the arc contacts 206, 208”; while  paragraphs 0035 states that the conductive pads 508 formed from titanium (Ti), vanadium (V), chromium (Cr), zirconium (Zr), niobium (Nb), molybdenum (Mo), hafnium (Hf), tantalum (Ta), tungsten (W), or rhenium (Re) which has a different melting point than conductive pads 510 formed from a silver (Ag) alloy which has a different melting point].
Claim 12, Bush et al. as modified discloses the electromagnetic relay according to claim 10, wherein Bush et al. further discloses that the first movable contact [520] has an electric resistance different from that of the second movable contact [518; paragraph 0037 
Claim 13, Bush et al. as modified discloses the electromagnetic relay according to claim 10, wherein Bush et al. further discloses that the first movable contact [520] includes a conductive material different from that of the second movable contact  [518; paragraph 0037 states that “the conductive pads 518 may include or be formed from the same material(s) as the conductive pads 510” and that “the conductive pads 520 may include or be formed from the same material(s) as the conductive pads 508 of the arc contacts 206, 208”; while  paragraphs 0035 states that the conductive pads 508 formed from titanium (Ti), vanadium (V), chromium (Cr), zirconium (Zr), niobium (Nb), molybdenum (Mo), hafnium (Hf), tantalum (Ta), tungsten (W), or rhenium (Re) which has a different melting point than conductive pads 510 formed from a silver (Ag) alloy].
Claim 14, Bush et al. as modified discloses the electromagnetic relay according to claim 10, wherein Bush et al. further discloses that the first movable contact [520] is made from a first material, [paragraph 0037 states that “the conductive pads 520 may include or be formed from the same material(s) as the conductive pads 508 of the arc contacts 206, 208”; while  paragraphs 0035 states that the conductive pads 508 formed from .

Claims 7, 8 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. [US 2011/0114602] in view of Lin [US 2007/0126538], as applied to claims 1 or 10 above, and further in view of Hiroki et al. [US 2017/0069452].
	Claim 7, Bush et al. as modified discloses the electromagnetic relay according to claim 1 wherein Bush et al. further discloses comprising: a movable mechanism [512] configured to support the movable contact piece [514/516] such that the movable contact piece is movable in the open direction and the closed direction; and a drive device [600/606/610] configured to move the movable mechanism [514/516], wherein the drive device includes a coil [606; figure 6], and a movable iron core [610] facing the fixed iron core and connected to the movable mechanism [paragraph 0043].
	Bush et al. as modified fails to teach that the drive mechanism includes a fixed iron core disposed in the coil and a movable iron core facing the fixed iron core.
	Hiroki et al. teaches a relay [figure 10] with a drive device configured to move the movable mechanism, wherein the drive device includes a coil [61], a fixed iron core [42] disposed in the coil [61; figure 10], and a movable iron core [45] facing the fixed iron core [42] and connected to a movable mechanism [43].

Claim 8, Bush et al. as modified discloses the electromagnetic relay according to claim 7, wherein Hiroki et al. teaches the first movable contact [49a] is configured to contact the first fixed contact [33a] and the second movable contact [49a] is configured to contact the second fixed contact [33a] in a state where the movable iron core contacts the fixed iron core [figure 12].  
Claim 8, Bush et al. as modified discloses the electromagnetic relay according to claim 7, wherein Hiroki et al. teaches the first movable contact [49a] is configured to contact the first fixed contact [33a] and the second movable contact [49a] is configured to contact the second fixed contact [33a] in a state where the movable iron core contacts the fixed iron core [figure 12].  
Claim 15, Bush et al. as modified discloses the electromagnetic relay according to claim 10 wherein Bush et al. further discloses comprising: a movable mechanism [512] configured to support the movable contact piece [514/516] such that the movable contact piece is movable in the open direction and the closed direction; and a drive device [600/606/610] configured to move the movable mechanism [514/516], wherein the drive device includes a coil [606; figure 6], and a movable iron core [610] facing the fixed iron core and connected to the movable mechanism [paragraph 0043].

	Hiroki et al. teaches a relay [figure 10] with a drive device configured to move the movable mechanism, wherein the drive device includes a coil [61], a fixed iron core [42] disposed in the coil [61; figure 10], and a movable iron core [45] facing the fixed iron core [42] and connected to a movable mechanism [43].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the driving mechanism of Hiroki et al. in the relay of Bush et al. as modified in order to adjust how the contacts are driven between an open and closed state since a simple substitution of one known element for another [in this case exchanging drive mechanisms], producing a predictable result, renders the claim obvious.
Claim 16, Bush et al. as modified discloses the electromagnetic relay according to claim 15, wherein Hiroki et al. teaches the first movable contact [49a] is configured to contact the first fixed contact [33a] and the second movable contact [49a] is configured to contact the second fixed contact [33a] in a state where the movable iron core contacts the fixed iron core [figure 12].  

Response to Arguments
Applicant’s arguments, filed 01/24/2022, with respect to the rejection(s) of claim(s) 1-6 and 9 under Bush have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lin [US 2007/0126538].  Lin teaches that contacts and arc 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BERNARD ROJAS/Primary Examiner, Art Unit 2837